Citation Nr: 0635343	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-16 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $13,080.80 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




REMAND 

The veteran served on active duty from October 13, 1987 to 
May 19, 1995.  His DD Form 214 shows that he also had an 
additional 10 years, 11 months, and 6 days of active service 
prior to October 13, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Muskogee, Oklahoma.

In February 2003, the VA Office of Inspector General (OIG) 
issued a memorandum outlining its finding that 60 veterans 
had committed fraud on the United States Government by 
enrolling at Ramon Magsaysay Technical University (RMTU) for 
the sole purpose of collecting VA benefits, without attending 
classes.  The overpayment in the present case was created 
based on a finding that the veteran was involved in that 
fraud, and did not attend classes, during the period June 
2002 to May 2003.

The memorandum from the OIG contains reference to a number of 
materials relied upon in arriving at the conclusion of fraud, 
including documentation detailing interviews conducted by the 
RO in Manila and correspondence sent in by veterans.  It 
appears that some of these materials have not been associated 
with the veteran's file.  Of the materials that have been 
associated, the Board has identified two entries that appear 
to mention the veteran by name.  The first, an entry on page 
4 of the report of a VA Compliance Survey, conducted in 
February 2003, indicates that there was a discrepancy in the 
veteran's record inasmuch as he was granted full-time payment 
for the first semester of the 2002-03 school year, while his 
Summary of Grades showed only six units of credit, one of 
which was incomplete and two of which were without grades.  
The second, an entry on page 8 of the same report, similarly 
indicates that the veteran had no completed grades for the 
first semester of 2002-03.  Notably, although the former 
entry contained a parenthetical reference to "attachments" 
(presumably including a Summary of Grades), none was included 
in the materials associated with the veteran's file.

The veteran's representative has repeatedly expressed 
concerns that not all of the evidence pertinent to the 
veteran's appeal has been produced and/or associated with his 
VA file.  As noted above, it does not appear that all of the 
pertinent evidence has been so associated.  Accordingly, the 
Board will remand the case for additional development.  
38 C.F.R. § 19.9 (2006).

The veteran's file contains documents suggesting that the 
veteran and/or his representative at one time desired to have 
a local hearing before RO personnel, either in Muskogee or 
Manila.  On remand, the veteran and his representative should 
be asked to clarify whether they still wish to have such a 
hearing.  If they do, the hearing should be scheduled and any 
resulting transcript should be associated with the veteran's 
file.

Thereafter, and following the completion of any development 
necessary to ensure that all of the evidence pertinent to the 
veteran's appeal has been associated with his file, the 
veteran and his representative should be scheduled for a 
hearing before a traveling Veterans Law Judge at the RO in 
Manila, as requested by the veteran's representative in 
correspondence dated in February 2005.  As outlined in 
correspondence from the Board to the veteran's attorney, 
dated in August 2006, the hearing should be an individual 
one.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain and associate with the veteran's 
file copies of any and all additional 
documentation available pertaining to the 
OIG's February 2003 finding of fraud that 
might be pertinent to the present appeal, 
including, but not limited to, copies of any 
relevant correspondence sent in by veterans 
at RMTU, documentation of any interviews that 
might bear on the outcome of the veteran's 
case, and copies of any pertinent grade 
summaries.  The documentation may be redacted 
as necessary to ensure the privacy of others, 
but should include all references to this 
claimant so as to allow proper review of the 
facts with respect to his specific case.  If 
no further pertinent evidence is available or 
can be obtained, that fact should be 
documented.

2.  After the foregoing development has been 
completed, ask the veteran and his 
representative to clarify whether they wish 
to have a local hearing before RO personnel, 
either in Muskogee or Manila.  If they do, 
the hearing should be scheduled and any 
resulting transcript should be associated 
with the veteran's file.

3.  After the foregoing development has been 
completed, take adjudicatory action on the 
matter here on appeal.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 21.4006, 
21.4210, 21.7070, 21.7130, 21.7133, 21.7135, 
and 21.7158.

4.  If the appeal is not resolved in the 
veteran's favor, schedule the veteran and his 
representative for a hearing before a 
Veterans Law Judge sitting at the RO in 
Manila.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and to appear at a Board 
hearing, the claims file should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


